DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 02/16/2021 has been entered. Amendments to the claims have overcome the 112 rejections as set forth in office action mailed 11/24/2020. Claims 1-3, and 5-20 remain pending. Claim 4 has been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iltchev et al., (US6190800 cited on IDS dated 08/13/2018) hereinafter Iltchev, in view of Drews et al., “Lithium Manganese Dioxide medium rate batteries for medical applications” Abs. 1409 215th meeting, The Electrochemical Society, 2009, cited on IDS dated 08/13/2018, hereinafter Drews NPL, and Nelson et al., (US20110223477) hereinafter Nelson. 
Regarding Claim 1, Iltchev discloses an electrochemical cell (Iltchev Abstract) reading on an electrochemical voltage source, comprising: an anode containing lithium (Iltchev col. 1 lines 30-36) and anode “50” (Iltchev col. 15 lines 65-67) having an end face (Iltchev Fig. 9, bottom portion of “50”); a cathode containing manganese oxide (Iltchev col. 1 lines 30-36) the cathode “70” (Iltchev col. 15 lines 57-60) having an end face (Iltchev Fig. 9, top portion of “70”), said end face of said anode facing towards said end face of said cathode (Iltchev Fig. 9, anode “50” faces cathode “70” across separator sheet “60”); a battery housing “30” (Iltchev col. 15 lines 36-41) said cathode “70” and said anode “50” disposed in an 
In a similar field of endeavor as it pertains to manganese oxide cathode materials (Nelson [0005]), Nelson teaches mixing fractions of cathode active materials having different average particle size distributions (Nelson [0062]), for example one having a lower particle size (e.g. less than 20 µm) (Nelson [0063]) and a second fraction having a higher average particle size, e.g. greater than 40 µm (Nelson [0063]), the second fraction being an EMD (Nelson [0063]) which is understood to be electrolytic manganese dioxide (EMD) (Nelson [0057]). Nelson teaches that using different fractions having different particle sizes, the packing density is increased, thus allowing for increased performance of the battery cell (Nelson [0062]). This is because smaller particles have larger specific surface areas than larger particles of the same material (Nelson [0062]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the active material of Iltchev to include a second fraction of manganese oxide as taught by Nelson, such that the first powdered fraction of manganese oxide is formed of finer grains as compared to the second powdered fraction of manganese oxide, in order to improve the cathode packing density, and thus performance of the battery cell. 
Iltchev further discloses a separator “60” (Iltchev  col. 15 lines 62-67) reading on an electrolyte reservoir because it can hold electrolyte in the pores, in the form of a compressible storage body, since 
However, Iltchev does not explicitly disclose wherein at any time during the discharge, an absolute value of a volume increase of said cathode that has occurred up to that point is at least as great as an absolute value of a volume decrease of said anode.
In a similar field of endeavor as it pertains to lithium manganese dioxide batteries (Drews NPL title) Drews NPL teaches that larger grain sizes of the cathode material leads to higher load (density) of active material, improved discharge capacity, and better impedance development (Drews NPL paragraph 6). Furthermore, Drews NPL teaches that a specific particle size distribution and powder compaction leads to better performance (Drews NPL paragraph 7), which is the same as cathode density. The instant specification discloses that the necessary degree of swelling of the cathode is dependent on the density of the cathode mass (Instant specification [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the density of the cathode of Iltchev as taught by Drews NPL, such that the density gives a degree of swelling overlapping with the claimed range of an absolute value of a volume increase of said cathode that has occurred up to that point is at least as great as an absolute value of a volume decrease of said anode, in order to obtain improved discharge capacity.
Regarding Claim 2, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses that the manganese oxide comprises gamma (γ) MnO2 (Iltchev col. 10 lines 30-32), which the skilled artisan understands has an oxidation state of +4, and that has been heat-treated (Iltchev col. 10 lines 38-40) which is the same as tempered.
Regarding Claim 3, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses an example wherein the BET surface of the manganese oxide was 25.4 m2/g (Iltchev col. 19 lines 1-5, Table 2 Ex. 1d) which is similar to the claimed range of 15 m2/g to 20 m2/g. The Instant Specification recites that a low BET is desirable in order to get the desired swelling during discharge (Instant application [0065]). Thus it is considered 25.4 m2/g of Iltchev is considered a low BET and is close enough to the claimed range to have substantially the same degree of swelling.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a similar BET surface area taught by Iltchev, as the skilled artisan would have a reasonable expectation that the manganese oxide would have similar properties. Furthermore, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” (MPEP 2144.05 (I)). 
Regarding Claim 5, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the first powdered fraction of manganese oxide having an average 
Nelson further teaches wherein the second fraction has a particle size greater than 40 µm (Nelson [0063]), encompassing the second fraction of manganese oxide mean grain size range of 65 µm to 75 µm. Nelson further teaches using a mixture of particle size can lead to enhanced particle packing compared to a cathode active material having particles of a uniform size (Nelson [0063]) and the particle size and ratio of each fraction can be optimized to obtain the desired packing density (Nelson [0063]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the particle size of each fraction of manganese oxide as taught by Nelson, such that the first falls within the range of 30 µm to 40 µm and the second falls within the claimed range of 65 µm to 75 µm in order to increase the packing density of the electrode. Furthermore, particle size is taken to be a result effective variable and can be optimized through routine experimentation (See MPEP 2144.05(I)).
Regarding Claim 6, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the first powdered fraction of manganese oxide having an average particle size in one example of about 30-50 µm (Iltchev col. 17 lines 40-47). Iltchev is silent regarding the second fraction of manganese oxide. 
Nelson further teaches wherein the second fraction has a particle size greater than 40 µm (Nelson [0063]). Nelson further teaches using a mixture of particle size can lead to enhanced particle packing compared to a cathode active material having particles of a uniform size (Nelson [0063]) and the particle size and ratio of each fraction can be optimized to obtain the desired packing density (Nelson [0063]), for example a blend having the second material with a relatively large mean particle size can include a relatively high proportion of the smaller particle size fraction (Nelson [0063]), and a second material with a relatively small mean size can have a smaller proportion of the small (first fraction) component (Nelson [0063]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the relative ratio each fraction of manganese oxide as taught by Nelson, such that they fall within the claimed ranges of 15% to 50% and 50% to 85% in order to increase the packing density of the electrode. Furthermore, the relative ratio of the larger and smaller particle size fraction is taken to be a result effective variable and can be optimized through routine experimentation (See MPEP 2144.05(I)).
Regarding Claim 7, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein said compressible storage body “60” contains a material selected from non-reactive polymers such as such as polyamide, polyethylene, and polypropylene (Iltchev col. 16 lines 41-45), reading on the claim. 
Regarding Claim 8, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the housing is closed to provide a gas-tight and fluid-tight seal (Iltchev col. 16 lines 51-52), which is the same as hermetically sealed.
Regarding Claim 9, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses an embodiment wherein the cathode and anode are placed into the disk-shaped cylindrical housing (Iltchev col. 15 lines 26-39, see also Fig. 9, side view), thus it is taken that both the cathode “70” (Iltchev col. 15 lines 57-60) and anode “50” (Iltchev col. 15 lines 65-67) are cylindrical shaped.
Regarding Claim 10
Regarding Claim 13, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the battery case is filled with the electrolyte (Iltchev col. 16 lines 56-58), thus the entire inside of the sealed battery case is taken as an electrolyte reservoir.
Regarding Claim 14, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the housing “30” has an anode cover “20” (Iltchev col. 16 lines 6-8) reading on an end portion, wherein the anode “50” is electrically connected to said end portion of the housing “20” since it acts as the negative terminal (Iltchev col. 16 lines 6-8).
Regarding Claims 15 and 16, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses an embodiment wherein the cell is a button or coin type battery (Iltchev col. 15 lines 36-39), and also discloses wherein the electrochemical cell can be in the form of a cylindrical cell comprising spirally wound anode and cathode (Iltchev col. 16 lines 8-11), which the skilled artisan understands has a larger length than diameter compared to the button or coin type battery. However, Iltchev does not explicitly give an example wherein the end face of the cathode has an equivalent diameter which is smaller than a length of said cathode along a longitudinal axis. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the manganese oxide cathode and lithium anode in the form of a cylindrical cell as taught by Iltchev, wherein the end face of the cathode has an equivalent diameter which is smaller than a length of said cathode along a longitudinal axis, and wherein the housing is formed in an elongate manner in a direction of a longitudinal axis of said housing and the cathode is disposed coaxially with the longitudinal axis and is formed in an elongate manner in the direction of the longitudinal axis, as the skilled artisan would have a reasonable expectation that any such arrangement would have the same result of the battery being operable.
Regarding Claim 17, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the cathode “70” and anode “50” are disposed in the housing “30” with 

    PNG
    media_image1.png
    292
    798
    media_image1.png
    Greyscale

Iltchev Annotated Fig. 9
Regarding Claim 19, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses wherein the battery casing may be made of a plastic material such as PVC (Iltchev col. 16 lines 51-56), which is taken as compressible storage body since the casing can be compressed.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iltchev et al., (US6190800 cited on IDS dated 08/13/2018) hereinafter Iltchev, in view of Drews et al., “Lithium Manganese Dioxide medium rate batteries for medical applications” Abs. 1409 215th, as applied to claim 1 above, and further in view of Dai et al., (US 9553296) hereinafter Dai.
Regarding Claim 11, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev further discloses an embodiment wherein the cell is a button or coin type battery (Iltchev col. 15 lines 36-39), and also discloses wherein the electrochemical cell can be in the form of for example a cylindrical cell (Iltchev col. 16 lines 8-11), thus the battery is open to different shapes of batteries. While Iltchev discloses an embodiment wherein the positive terminal is the bottom portion of the case (Iltchev col. 16 lines 6-8) it does not explicitly provide an embodiment wherein the cathode comprises an electrically conductive pin guided out through the housing.
In a similar field of endeavor as it pertains to batteries, Dai teaches a battery using, e.g. a manganese oxide cathode (Dai col. 14 lines 5-10) and lithium anode (Dai col. 13 lines 59-63) having a casing “12” (Dai col. 5 lines 17-31), comprising an electrically conductive terminal pin “30” (Dai col. 5 lines 29-31) and the housing lid “26”, or cover, provided with a through-opening (Dai col. 5 lines 27-31, see also Fig. 2) through which the electrically conductive pin “30” is guided out from the housing (Dai Fig. 2), the pin “30” electrically coupled to the cathode (Dai col. 6 lines 54-67), and said electrically conductive pin “30” formed of molybdenum (Dai col. 3 lines 32-36). The terminal pin of Dai is added to provide a better connection to the battery to a load, for example an implantable medical device (Dai col. 1 lines 35-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape and design of the battery casing of Iltchev such that it has a terminal pin in order to more easily connect the cathode current collector to an external load, as a known format of lithium manganese oxide battery taught by Dai, and the skilled artisan would have a reasonable expectation that designing the battery of Iltchev in another known format, such as one including a terminal pin, would still be able to provide a battery having excellent discharge properties.
Regarding Claim 12, Modified Iltchev discloses all of the claim limitations as set forth above. Dai further teaches wherein the terminal pin “30” is electrically insulated from lid “26” and casing “12” by a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further add the insulating body taught by Dai around the conductive terminal pin of Modified Iltchev to ensure the pin stays electrically insulated from the rest of the lid.
Regarding Claim 20, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev discloses wherein the anode is electrically conductively connected to the housing end portion to act as the negative terminal (Iltchev col. 16 lines 6-8, Fig. 9) however, does not explicitly disclose an embodiment wherein the housing comprises a dissipation grid electrically conductively connected to the end portion of the housing via the dissipation grid. 
In a similar field of endeavor as it pertains to batteries (Dai Abstract) Dai teaches a battery using, e.g. a manganese oxide cathode (Dai col. 14 lines 5-10) and lithium anode (Dai col. 13 lines 59-63) having a casing “12” (Dai col. 5 lines 17-31), wherein the anode comprises a current collector screen or grid (Dai col. 6 lines 3-12) acting as a surface on which the anode active material is deposited (Dai col. 6 lines 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a dissipation grid, such as the one taught by Dai to the battery housing of Iltchev in order to provide a substrate upon which the active material lies, and further the skilled artisan would have a reasonable expectation that it provides electrical connection between the anode active material and the anode terminal.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iltchev et al., (US6190800 cited on IDS dated 08/13/2018) hereinafter Iltchev, in view of Drews et al., “Lithium Manganese Dioxide th meeting, The Electrochemical Society, 2009, cited on IDS dated 08/13/2018, hereinafter Drews NPL, and Nelson et al., (US20110223477) hereinafter Nelson, as applied to claim 10 above, and further in view of Cyman et al., (US9718997) hereinafter Cyman.
Regarding Claim 18, Modified Iltchev discloses all of the claim limitations as set forth above. Iltchev discloses wherein the insulating member may be formed of a variety of thermally stable insulating members and is not particularly limited (Iltchev col. 15 lines 47-49). However Iltchev does not explicitly disclose an example using parylene. 
In a similar field of endeavor as it pertains to insulator materials for batteries (Cyman col. 3 lines 52-57) Cyman teaches a number of suitable insulator materials that are non-reactive and electrically insulating (Cyman col. 12 lines 17-25) such as parylene polymers (Cyman col. 12 line 34). Cyman teaches that such a polymer is resistant while providing insulation (Cyman col. 12 lines 17-20).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose another appropriate battery insulating polymer, such as parylene as taught by Cyman, as the insulating polymer of Iltchev, in order to provide appropriate insulation while also providing a solvent resistant material. Furthermore, the skilled artisan would have a reasonable expectation that the insulating material would have the same effect of an insulating member when used in the battery of Iltchev. 

Response to Arguments
Applicant’s arguments, see pg. 11, filed 02/16/2021, with respect to the rejection of claim 1 under 35 USC 103 over Iltchev in view of Drews NPL and Drews '882 have been fully considered and are persuasive, because they do not teach the amended limitation of a first and second fraction of manganese oxide.  Therefore, the rejection has been withdrawn.  However, upon further consideration, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nunome et al., (US20070015054, corresponding to US7771873B2 cited on IDS dated 08/13/2018) hereinafter Nunome, teaches using a cathode material with mix of particle size of manganese dioxide (Nunome [0001]) where one fraction, gamma-manganese dioxide (Nunome [0018]) has a larger particle size than the other fraction of lambda manganese dioxide (Nunome [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIRSTEN B TYSL/Examiner, Art Unit 1722                     



/Magali P Slawski/Primary Examiner, Art Unit 1721